Exhibit 10-bbb(ii) SECOND AMENDMENT TO THE BELLSOUTH NON-EMPLOYEE DIRECTORS CHARITABLE CONTRIBUTION PROGRAM Effective February 25, 2002 THIS SECOND AMENDMENT is made to the Bellsouth Non-Employee Directors Charitable Contribution Program (the "Plan"). The Committee has reviewed and recommends Board approval of a recommendation that the Plan be amended to provide for the acceleration of remaining payments under the Plan. Whereupon, on motion, it was RESOLVED: that the Directors Charitable Contribution Program is hereby amended to provide for the acceleration of payments under the Plan, effective January 1, 2003, to complete donation payments by 2008.
